Citation Nr: 0125066	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  00-12 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO granted a 10 percent disability rating 
for low back strain, and denied a compensable evaluation for 
bilateral hearing loss.  The veteran subsequently perfected 
an appeal regarding the disability ratings assigned for these 
disabilities.

In the November 1999 rating decision, the RO also denied 
entitlement to a disability evaluation in excess of 10 
percent for service-connected tinnitus.  Although the veteran 
subsequently appealed this issue, he withdrew his claim in a 
signed statement submitted in August 2001.  Thus, this matter 
is not presently before the Board on appeal.

The record shows that, in April 2000, the RO granted an 
increased evaluation, 20 percent, for the veteran's service-
connected low back strain.  In AB v. Brown, 6 Vet. App. 35 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) held that on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  In this 
case, the veteran has continued to express disagreement with 
the assigned disability rating.

In August 2001, the veteran presented testimony at a personal 
hearing before the undersigned Member of the Board.  A 
transcript of this hearing has been obtained and associated 
with his VA claims folder.  During this hearing, the 
veteran's accredited representative submitted additional 
documentary evidence in support of his claim.  Later that 
month, the veteran indicated in a signed statement that he 
wished to waive RO consideration of the evidence submitted 
during his personal hearing.  38 C.F.R. § 20.1304(c) (2001).  
This evidence has been associated with his VA claims folder.

The veteran raised the claim of service connection for 
rheumatoid arthritis.  That matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's low back strain is manifested by no more 
than moderate limitation of motion in the lumbar spine.

2.  The veteran currently has an average pure tone threshold 
of 32 decibels in the right ear and 47 in the left ear, with 
speech recognition ability of 100 percent in both ears.

3.  The veteran currently has Level I hearing in his right 
ear and Level II hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for low 
back strain have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5295 (2001).

2.  The criteria for a compensable schedular evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record reflects that, in a December 1977 rating decision, 
the RO granted service connection for low back strain and 
defective hearing, and assigned noncompensable evaluations 
for each of these disabilities.

In a statement submitted in August 1999, the veteran 
indicated that he was seeking an increased evaluation for his 
service-connected hearing loss.  VA treatment records 
subsequently obtained by the RO do not show that he received 
any treatment for his service-connected hearing loss 
disability in 1998 or 1999.  These records do show that, in 
July 1998, he complained of chronic low back pain.  A similar 
complaint was also noted in January 1999.

In October 1999, the veteran underwent a VA audiological 
evaluation.  Pure tone thresholds, in decibels, were found to 
be as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
35
55
LEFT
50
50
40
50

Pure tone averages were noted to be 32 in the right ear and 
47 in the left ear, and speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 
100 percent in the left ear.  The VA examiner concluded that 
the veteran's right ear hearing was within normal limits to 
2000 Hertz, with slight to moderate hearing loss at 3000 and 
4000 Hertz.  The veteran was also found to have mild to 
moderate sensorineural hearing loss between 1000 and 4000 
Hertz in the left ear. 

In the November 1999 rating decision, the RO determined that 
a compensable disability rating was not warranted for the 
veteran's service-connected hearing loss disability under the 
criteria of Diagnostic Code 6100.  The RO further determined 
that a 10 percent disability rating was warranted for low 
back strain under the criteria of Diagnostic Code 5295.  The 
RO based this grant upon complaints of low back pain, which 
were noted in his VA treatment records.  In a statement 
submitted later that month, the veteran expressed 
disagreement with the disability ratings assigned by the RO 
in this decision.  He requested that he provided with 
additional VA examinations in regard to his ears and back.

During a February 2000 orthopedic examination, the veteran 
reported experiencing increasing pain in his lower back, with 
weakness, stiffness, fatigability, and lack of endurance that 
have grown progressively worse over the years.  The VA 
examiner indicated that he did not experience flare-ups per 
se; but instead, that the pain starts when he wakes up in the 
morning, and then progressively worsens throughout the day.  
It was noted that he has had multiple episodes of physical 
therapy in the past, but that these have not helped.  The 
veteran reported that he had started doing weightbearing 
exercises, which seemed to help.  He also reported that he 
believed that he was experiencing additional limitation and 
functional impairment, but that he could accomplish all 
activities of daily living.  The veteran indicated that he 
worked at a pro-shop, and that this work was sometimes 
difficult because he has to stand and walk all day.  He 
stated that his back could become quite painful by the end of 
the day.  Examination of the lumbosacral spine revealed that 
he had 0 degrees of extension, 21 degrees of hyperextension, 
90 degrees of anterior flexion, 20 degrees of right lateral 
flexion, 27 degrees of left lateral flexion, 51 degrees of 
left lateral rotation, and 60 degrees of right lateral 
rotation.  All of these measurements were noted to be to 
pain.  Neurological examination revealed sensation to be 
normal and strength to be 5/5 with full resistance in all 
muscle groups.  The VA examiner noted a diagnosis of 
lumbago/chronic lower back pain.  

A report of x-rays dated several days later after his 
examination indicates that degenerative arthritis was 
observed on the lower lumbar spine, with osteophytic lipping 
identified.  The remainder of the study was found to be 
within normal limits.

In a letter dated in February 2000, the veteran was advised 
by the Director of Compensation and Pension at the local VA 
Medical Center that recent testing had been positive for 
Rheumatoid Factor, which might suggest treatment for 
arthritis.  

In February 2000, the veteran also underwent another VA 
audiological evaluation.  Pure tone thresholds, in decibels, 
were found to be as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
35
55
LEFT
50
50
40
50

Pure tone averages were again found to be 32 in the right ear 
and 47 in the left ear, and speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 
100 in the left ear.  The VA examiner again concluded that 
examination showed slight to moderate hearing loss in the 
right ear at 3000 and 4000 Hertz, and mild to moderate 
sensorineural hearing loss in the left ear between 1000 and 
4000 Hertz. 

In an April 2000 rating decision, the RO granted a 20 percent 
disability rating for the veteran's low back strain.  

During his August 2001 hearing, the veteran testified that he 
experienced back pain on a daily basis and that he had 
difficulty bending over.  He indicated that he was presently 
taking medication for his back disability, and that he had 
been exclusively treated at VA for both his low back 
disability and his hearing loss.  With respect to his hearing 
disability, he reported that he had recently obtained a 
hearing aid for his left ear, which he had always had more 
difficulty hearing out of than his right ear.  The veteran 
stated that he had problems understanding people, but that he 
was usually able to hear conversational speech just by 
listening, and not by relying on lip movements.  He indicated 
that his doctors had told him that they have no plans to give 
him a hearing aid for his right ear.

Analysis

A. Preliminary Matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C. § 5103 (West Supp. 2001)).  
The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C. § 5103A (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights other 
than those provided by the VCAA."  66 Fed. Reg. 45,629.

By virtue of the Statement of the Case (SOC) issued during 
the pendency of this appeal, the Board believes that the RO 
properly advised the claimant of what the evidence must show 
in order to substantiate his claims for increased ratings.  
In addition, the RO specifically advised the veteran of all 
potentially applicable rating criteria.  For these reasons, 
the Board believes that VA has satisfied its duty under both 
the VCAA and the new regulations to inform the veteran and 
his representative of the information and evidence needed to 
substantiate his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-
97 (codified as amended at 38 U.S.C. § 5103); 66 Fed. Reg. 
45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the veteran's 
claims for increased ratings.  The veteran has been provided 
with several VA examinations, and neither he nor his 
representative has alluded to any additional information or 
evidence that has not been obtained and which would be 
pertinent to the present claims.  Moreover, during his August 
2001 hearing, the undersigned specifically inquired as to 
whether the veteran may have received additional medical 
treatment at any facilities other than the VA Medical Center 
that he had already reported.  The veteran responded that he 
had received all of his treatment for his service-connected 
disabilities exclusively from VA.  Therefore, in light of the 
above, the Board finds that all facts that are relevant to 
his increased rating claims have been properly developed, and 
that no further action is required in order to comply with 
VA's duty to assist under both the VCAA and the new 
regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified 
at 38 U.S.C. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulation arose during the 
pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board may proceed with a decision on this appeal, without 
prejudice to the veteran.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claims, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (codified as amended 
at 38 U.S.C. §§ 5103 and 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  

B. Entitlement to an increased evaluation for low back strain

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2001) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Functional loss, weakness, and pain on motion are all 
symptoms which must be considered.  38 C.F.R. § 4.40.  As 
regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to demonstrated range of motion, 
pain on motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  Id.; 38 C.F.R. § 4.45.

The veteran's low back strain is presently evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5292.  Under this code, limitation of lumbar spine 
motion will be rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.

The record reflects that his service-connected low back 
strain had been previously evaluated using the criteria of DC 
5295.  Under this code, a 40 percent evaluation is warranted 
where the disorder is severe, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward flexion, loss of lateral motion, 
arthritic changes or narrowing or irregularity of 
intervertebral spaces, or some of the above with abnormal 
mobility on forced motion.  An evaluation of 20 percent is 
warranted for muscle spasm on extreme forward flexion and 
loss of lateral spine motion on one side, and a 10 percent 
evaluation is warranted for characteristic pain on motion.  
38 C.F.R. § 4.71a, DC 5295.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against finding that an 
increased evaluation is warranted under the criteria of DC 
5292.  The Board found the most probative evidence of record 
in this regard to be the report of the veteran's February 
2000 VA orthopedic examination, which showed extension in his 
low back to 0 degrees and anterior flexion to 90 degrees.  
Examination also revealed right lateral flexion to 20 degrees 
on the right and 27 degrees on the left, and lateral rotation 
to 60 degrees on the right and 51 degrees on the left.  The 
Board believes these findings to be consistent with a degree 
of limitation of motion that falls between "slight" or 
"moderate" under DC 5292, as he appears to possess 
significant limitation of extension, but no limitation in 
flexion, bending, or rotation.  Because regulations provide 
that whenever there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned, the Board believes that the RO was correct when it 
assigned a 20 percent disability rating under DC 5292 for 
moderate limitation of motion.  See 38 C.F.R. § 4.7.  
Furthermore, in light of the degrees of limitation of motion 
demonstrated during his February 2000 examination, the Board 
finds that the preponderance of the evidence is clearly 
against finding that a 40 percent evaluation is warranted for 
severe limitation under DC 5292.

The Board further finds that the preponderance of the 
evidence is also against the assignment of an increased 
evaluation under the criteria of DC 5295.  As discussed 
immediately above, the veteran's February 2000 VA examination 
revealed no significant loss of forward flexion or lateral 
motion.  Although some arthritic changes were noted in his x-
rays, there is no evidence of any narrowing or irregularity 
of intervertebral spaces, and no evidence on examination of 
listing of the whole spine to the opposite side or of 
positive Goldthwaite's sign.  Additionally, no abnormal 
mobility on forced motion is shown.  Thus, the Board finds 
that the preponderance of the evidence is also against an 
increased rating under DC 5295.  

The Board notes in passing that separate disability ratings 
are not available under DC 5292 and DC 59295 because these 
codes both contemplate limitation of motion in the lumbar 
spine.  To assign separate ratings under these codes would 
violate 38 C.F.R. § 4.14 (2001), which specifically prohibits 
VA from assigning separate ratings for the same 
manifestations under different diagnoses.

The Board has considered the application of the DeLuca case 
and the provisions of 38 C.F.R. §§ 4.40 and 4.45, but finds 
that there is no objective evidence here of limitation of 
motion due to weakness lack of coordination, swelling, 
deformity, or atrophy.  Although there is evidence of pain on 
motion, the February 2000 VA examiner specifically indicated 
that the ranges of motion noted in his report take into 
account limitation caused by pain.  Thus, the Board believes 
that the 20 percent disability rating currently assigned 
under DC 5292 already contemplates the degree of functional 
loss he experiences due to painful motion in his lumbar 
spine.  Furthermore, to the extent that the veteran also 
experiences additional functional loss due to fatigability, 
the Board believes that such loss is also adequately 
compensated by the 20 percent disability rating already 
assigned for his service-connected disability.  38 C.F.R. 
§ 4.7.  

As noted above, x-rays taken of the veteran's lumbosacral 
spine in February 2000 apparently revealed evidence of 
degenerative arthritis.  There is no medical evidence of 
record, however, that suggests that this diagnosis is related 
to his service-connected low back strain.  Moreover, even if 
such a relationship was presumed, a higher disability rating 
would not be warranted under the diagnostic code applicable 
to degenerative arthritis.  The provisions of 38 C.F.R. 
§ 4.71, Diagnostic Code 5003 (2001) specify that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved, 
which in this instance is DC 5292.  

During his August 2001 hearing, the veteran testified that he 
had recently been told that he has rheumatoid arthritis.  In 
support of this contention, he cited to the February 2000 
letter from the Director of Compensation and Pension, in 
which it was indicated that his laboratory results had been 
positive for Rheumatoid Factor.  The veteran apparently 
believes that he has rheumatoid arthritis, and that it is 
related to his service-connected low back disorder.  However, 
the Board notes that there is no competent evidence of record 
indicating that a diagnosis of rheumatoid arthritis has been 
well-established, or that such a diagnosis may be related to 
his service-connected low back strain.  Furthermore, even if 
such a diagnosis was well established, and found to be 
related to his service-connected disability, the Board 
believes the preponderance of the evidence is against a 
higher disability rating on that basis.  This is because the 
evidence does not demonstrate that the veteran experiences 
general impairment of health or incapacitating symptoms so as 
to warrant a 40 percent disability rating under that 
38 C.F.R. § 4.71, Diagnostic Code 5002 (2001).

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim of entitlement to an increased schedular evaluation for 
low back strain.  The benefit sought on appeal is accordingly 
denied.

The Board notes that, in exceptional cases where evaluations 
provided by the Ratings Schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2001).  With respect to a claim for an 
extraschedular evaluation, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.

In this case, the veteran was provided with the text of the 
criteria for an extraschedular rating in the SOC of April 
2000.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board concurs with the RO that the 
veteran's low back strain is neither unusual nor exceptional 
as to render impractical the application of the regular 
schedular standards.  The record does not reflect frequent 
periods of hospitalization because of his service-connected 
disability, or interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards which are based on the average impairment of 
employment.  Hence, no basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits, or the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation for low back strain.

C. Entitlement to an increased evaluation for bilateral 
hearing loss

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. 4.85, DC 6100.  Evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 Hertz (cycles per second).  The Schedule allowed 
for such audiometric test results to be translated into a 
numeric designation ranging from Level I, for essentially 
normal acuity, to Level XI, for profound deafness, in order 
to evaluate the degree of disability from bilateral service- 
connected defective hearing.  See 38 C.F.R. § 4.85, DC 6100.  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 
12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear.  The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

In this case, the veteran's most recent VA audiological 
evaluation, dated in February 2000, revealed an average 
puretone threshold 32 for the right ear, with a speech 
discrimination score of 100 percent.  In the left ear, 
average puretone threshold was found to be 47 in the left 
ear, with a speech discrimination score of 100 percent.  
Application of these scores to table VI results in a 
designation of "I" for the right ear and "II" for the left 
ear.  Applying these designations to table VII results in a 
noncompensable evaluation for hearing impairment under DC 
6100. 

The Board notes that the results of the veteran's October 
1999 VA audiological evaluation are identical to the results 
of his February 2000 evaluation.  Thus, the results of this 
examination also do not support the assignment of a 
compensable evaluation for hearing impairment under DC 6100.

The Board is, of course, cognizant of contentions made by the 
veteran to the effect that his service-connected bilateral 
hearing loss presents him with increasing problems.  The 
Board has no reason to doubt the veteran.  However, as 
discussed above, the Board has reviewed all the evidence of 
record, and the level of hearing that has been demonstrated 
on objective evaluation is not consistent with a compensable 
schedular evaluation under the regulation.  See Lendenmann, 
supra.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim for a compensable 
schedular evaluation for bilateral hearing loss.  The benefit 
sought on appeal is accordingly denied.

The record reflects that the veteran was provided with the 
text of the criteria for an extraschedular rating in the SOC 
of April 2000.  Thus, the Board has considered whether 
referral of this case for an extraschedular evaluation is 
warranted.  See Bagwell, Shipwash, supra.  However, after 
reviewing the record, the Board finds that the veteran's 
hearing loss disability is neither unusual nor exceptional as 
to render impractical the application of the regular 
schedular standards.  The record does not reflect frequent 
periods of hospitalization because of this disability, or 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment.  Therefore, 
the Board concludes that there is no basis in the record upon 
which to refer the veteran's case to the Under Secretary for 
Benefits, or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation for 
hearing loss.



ORDER

Entitlement to an evaluation in excess of 20 percent for low 
back strain is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



		
	M. Sabulsky 
	Member, Board of Veterans' Appeals



 

